DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed an ink jet recording method that is performed on a low-absorbable or non-absorbable recording medium using a processing solution that contains a colored ink composition containing a coloring material, a clear ink composition containing resin, and an aggregating agent for aggregating constituents in the colored ink composition, the method comprising: causing the processing solution that contains the aggregating agent to adhere to the recording medium; and causing ink to adhere through main scanning in which the colored ink composition and the clear ink composition are ejected while relative positions of a carriage with an ink jet head mounted thereon and the recording medium are changed in a main scanning direction and sub scanning in which the relative positions of the carriage and the recording medium are changed to a sub scanning direction that intersects the main scanning direction, wherein the main scanning that involves a region where a recording region in which the colored ink composition is ejected from the ink jet head in the main scanning and a recording region in which the clear ink composition is ejected in the same main scanning overlap with one another is performed, in the region, the colored ink composition and the clear ink composition overlap with one another in the same main scanning on the recording medium, the colored ink composition and the clear ink composition are each water-based inks, and Serial No. 16/285,365Page 2 of 12wherein the resin that is contained in the clear ink contains resin in which an average particle diameter increase rate is equal to or less than 5 times when 0.3M aqueous magnesium sulfate 

	The Applicant also disclosed substantially the same subject matter in independent claim 12.

3. 	U.S. Patent application publication number 2010/0259578 to Irita et al. disclosed a similar invention in Fig. 1. Unlike in the instant application, Irita et al. are silent about “wherein the main scanning that involves a region where a recording region in which the colored ink composition is ejected from the ink jet head in the main scanning and a recording region in which the clear ink composition is ejected in the same main scanning overlap with one another is performed, in the region, the colored ink composition and the clear ink composition overlap with one another in the same main scanning on the recording medium, and wherein the resin that is contained in the clear ink contains resin in which an average particle diameter increase rate is equal to or less than 5 times when 0.3M aqueous magnesium sulfate solution is mixed at a mass ratio of 1:1 in a water-mediated solution containing 1% by mass of resin”.

4.	Irita et al. are also silent about similar limitations in independent claim 12.

5. 	U.S. Patent application publication number 2012/0287190 to Shimada also disclosed a similar invention in Figs. 2 and 3. Unlike in the instant application, Shimada is also silent about “wherein the resin that is contained in the clear ink contains resin in which an average particle diameter increase rate is equal to or less than 5 times when 0.3M aqueous magnesium sulfate solution is mixed at a mass ratio of 1:1 in a water-mediated solution containing 1% by mass of resin”.

6.	Shimada is also silent about similar limitations in independent claim 12.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YAOVI M AMEH/Primary Examiner, Art Unit 2853